Citation Nr: 0332374	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  02-04 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for sinusitis, 
currently rated at 10 percent.

2.  Entitlement to a compensable evaluation for corneal 
abrasion of the right eye.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The veteran served on active duty from August 1964 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's sinusitis is productive of no more than one 
or two incapacitating episodes per year or three to six non-
incapacitating episodes per year.

3.  The veteran's corneal abrasion of the right eye is 
productive of no current residuals.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for sinusitis have not been met.  38 U.S.C.A. § 1155, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
4.1-4.14, 4.97, Diagnostic Code 6513 (2003).

2.  The criteria for a compensable evaluation for corneal 
abrasion of the right eye have not been met.  38 U.S.C.A. 
§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), 4.1-4.14, 4.84a, Diagnostic Code 6009 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In the present case, the veteran was informed of the 
evidence needed to substantiate his claims by means of the 
March and August 2001 rating decisions, a February 2002 
Decision Review Officer review, and the March 2002 Statement 
of the Case.  The veteran was specifically advised of the 
provisions of the VCAA in the March 2002 Statement of the 
Case. 

In these documents, the veteran was informed of the basis for 
the denial of his claims, of the type of evidence that he 
needed to submit to substantiate his claims, and of all 
regulations pertinent to his claims.  He was also informed as 
to which evidence and information was his responsibility, and 
which evidence would be obtained by the RO.  Therefore, the 
Board finds that these various documents and letters provided 
to the veteran satisfy the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  Here, the RO considered VA 
clinical records and afforded the veteran VA medical 
examinations.  In a statement submitted in February 2001, the 
veteran reported that the VA had provided all of his medical 
treatment.  He had no additional evidence to submit and 
requested that a decision be made based upon the evidence of 
record.  The veteran did not request a personal hearing.  
Accordingly, the Board finds that the RO has fulfilled its 
duty to assist the veteran and that no further action is 
necessary to comply with the VCAA.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 2002).  Separate Diagnostic Codes identify 
various disabilities.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

I.  Sinusitis

The record shows that the RO granted service connection for 
sinusitis in an April 1971 rating decision and assigned a 
noncompensable evaluation effective from November 1970.  The 
rating assigned to this disability was subsequently increased 
to 10 percent effective from December 1997.  The August 2001 
rating decision confirmed and continued the 10 percent 
evaluation and the current appeal ensued.

VA treatment records show that the veteran presented in July 
2000 with sinus problems for the past week including nasal 
congestion, headache, cough, and rhinorrhea with white 
drainage.  Objectively, swollen turbinates and tenderness of 
the bilateral sinuses were present.  In August 2000, the 
veteran was diagnosed with sinusitis.  He presented with a 
three week history of sinus infection with nasal and chest 
congestion, facial fullness and pain, and nasal discharge.  
The remainder of the VA clinical records associated with the 
claims file reflects no treatment for sinusitis other than an 
indication that medication was prescribed in January 2001.

At a December 2000 VA examination, the veteran reported that 
he had intermittent episodes of sinusitis that had been 
progressively worsening over the past several years.  His 
last episode had occurred in August 2000 when he had cough 
with green expectoration, headache, clear nasal discharge, 
and a sore throat.  He was treated with antibiotics for 21 
days.  The veteran reported that he had an average of 5 to 6 
episodes of sinusitis per year and that he was treated by a 
physician for every episode with antibiotics and 
decongestants.  He also used nonprescription nasal spray.  
These episodes caused headaches and pain of the maxillary and 
frontal sinuses.  He had never been hospitalized for 
sinusitis.  Physical examination of the ears, nose, head, and 
throat was negative except for minimal tenderness over the 
bilateral maxillary region.  The x-ray report of the sinuses 
was negative.  The veteran was diagnosed with history of 
chronic maxillary sinusitis.

The veteran's sinusitis has been assigned a 10 percent 
schedular evaluation pursuant to 38 C.F.R. § 4.97, Diagnostic 
Code 6513 (2003).  Under this Diagnostic Code, a 10 percent 
disability evaluation is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (four to six weeks) antibiotic treatment or three 
to six non-incapacitating episodes of sinusitis per year with 
headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation requires three or more incapacitating 
episodes per year of sinusitis requiring prolonged (four to 
six weeks) antibiotic treatment or more than six non-
incapacitating episodes of sinusitis per year with headaches, 
pain, and purulent discharge or crusting.  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for sinusitis.  In 
short, the medical evidence of record fails to show that the 
criteria for the next higher evaluation have been met.  The 
VA treatment records fail to reflect three or more 
incapacitating episodes per year or more than six non-
incapacitating episodes of sinusitis per year.  In addition, 
the veteran informed the VA examiner that he had an average 
of 5 to 6 episodes of sinusitis per year.  There is no 
evidence that these episodes are incapacitating.  Therefore, 
accepting the veteran's statement as credible, the criteria 
for no more than a 10 percent evaluation have been met.  
Accordingly, the benefit sought on appeal is denied.  The 
veteran is informed that he may reopen his claim at any time 
if the frequency or severity of his sinusitis increases.



II.  Corneal Abrasion

The record shows that the RO granted service connection for 
corneal abrasion of the right eye in an April 1971 rating 
decision and assigned a noncompensable evaluation effective 
from November 1970.  Subsequent rating decisions, including 
the August 2001 decision on appeal, have confirmed and 
continued this evaluation.

At a VA eye evaluation in October 2000, it was noted that the 
veteran had a history of herpes zoster ophthalmicus.  
Physical examination was essentially normal.  The veteran was 
assessed with herpes zoster ophthalmicus with no signs of 
corneal involvement and much improved periorbital swelling.  
The following month, the veteran complained of burning and 
shooting pain.  Physical examination was again negative 
except for a finding of decreased visual acuity of the right 
eye.  The veteran was assessed with no active herpes zoster 
with no signs of corneal damage.  The examiner noted that the 
findings regarding the decreased visual acuity of the right 
eye were inconsistent.  He believed that the decreased visual 
acuity was due to noncompliance. 

At a November 2000 VA examination, the examiner noted that 
the veteran had a recent diagnosis of herpes zoster 
ophthalmicus.  The veteran stated that the vision of his 
right eye was slightly cloudy but that the swelling of the 
right eye was completely resolved.  He currently used no 
medication to control the herpes zoster ophthalmicus.  
Examination of the right eye found visual acuity without 
correction to be 20/70, pinholing to 20/50.  Examination of 
the eye, including the pupil, motility, visual fields, 
conjunctiva, sclera, iris, disc, lens, and cornea was 
negative.  The veteran was diagnosed with herpes zoster 
ophthalmicus.  The examiner stated that the cornea was 
completely clear, and that the veteran had no active corneal 
disease or evidence of corneal damage.  He stated that it was 
unclear why the vision of the right eye was not better than 
20/70.  One month earlier, the veteran had easily 
accomplished better visual acuity and, given his mild degree 
of refraction disorder, should be able to see much better.  
The examiner did not believe that the veteran was compliant 
and so he could not identify the actual visual acuity. 

The veteran's corneal abrasion of the right eye has been 
assigned a noncompensable schedular evaluation pursuant to 
38 C.F.R. § 4.84a, Diagnostic Code 6009 (2003).  Under this 
Diagnostic Code, an unhealed injury of the eye is to be rated 
from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  The minimum rating 
during active pathology is 10 percent.  Where the schedule 
does not provide a zero percent evaluation for a Diagnostic 
Code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31 (2003).

Applying the above criteria to the facts of this case, the 
Board finds that a preponderance of the evidence is against a 
compensable evaluation for corneal abrasion of the right eye.  
In short, the veteran's current eye symptoms have been 
attributed to a recent diagnosis of herpes zoster 
ophthalmicus.  The medical evidence is devoid of any symptoms 
or disability due to the corneal abrasion of the right eye.  
In fact, the cornea exhibits no residuals and has been found 
to be completely clear, with no active corneal disease or 
evidence of corneal damage.  In the absence of any current 
impairment due to the corneal abrasion, a higher evaluation 
may not be assigned.  The benefit sought on appeal is denied.


ORDER

An evaluation in excess of 10 percent for sinusitis is 
denied. 

A compensable evaluation for corneal abrasion of the right 
eye is denied.




____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



